Citation Nr: 1229236	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  04-28 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, including as due to participation in Project 112 and Shipboard Hazards and Defense (SHAD) testing.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), including as due to participation in Project 112 and SHAD testing.

3.  Entitlement to service connection for hypertension, including as due to participation in Project 112 and SHAD testing.

4.  Entitlement to service connection for psychiatric disorder, claimed as depression, including as due to participation in Project 112 and SHAD testing.

5.  Entitlement to service connection for diverticulitis, including as due to participation in Project 112 and SHAD testing.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2007 and August 2008, the Board remanded the Veteran's case to the RO to comply with his request to be scheduled for a video-conference hearing before a Veterans Law Judge (Board hearing).  He was scheduled for a Board hearing in December 2008, but failed to report and did not request that the hearing be rescheduled.  The Board is of the opinion that all due process requirements were met regarding the Veteran's hearing request.

In January 2009 and May 2010, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  Each time, the Board noted that, in a February 2005 statement to Senator Nelson, the Veteran reported that VA had not ruled on his leukemia.  In his August 2004 substantive appeal, the Veteran said that he had leukositosis, stem cell unknown.  The Board indicated that it was unclear from these statements as to whether the Veteran sought to raise a claim for service connection for leukemia or leukositosis.  As the RO had not addressed the matters, they were referred for appropriate action.  However, it does not appear that the RO has yet considered the matters and they are, once again, referred to the RO for appropriate action including clarification of the Veteran's intent.

Regretfully, the appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The AMC/RO did not comply with the Board's May 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

The Board directed the AMC/RO to contact the National Personnel Records Center (NPRC) and request copies of the Veteran's clinical and in-patient records "from the Walson Army Hospital in Fort Dix, NJ, beginning in March 1968".  The RO was further directed to indicate whether the records do not exist and further efforts to obtain them would be futile.

In May 2010, the RO requested inpatient records regarding the Veteran's treatment at "WATSON ARMY HOSPTAL" for chronic fatigue syndrome and hypertension beginning from March 1 to April 1, 1968.  In an August 2010 response, the NPRC reported that it showed no listing (of clinical records regarding the Veteran) for 1968 Watson.

In May 2011, the RO requested records regarding the Veteran's treatment at Walson Army Hospital in Fort Dix, New Jersey, "beginning 01/01/1968, to most recent".  In a July 2011 response, the NPRC said that a clinical search was limited to one year and advised that the RO should "submit a request for each year you need searched".  There is no indication that the RO submitted a new request.  Id.  Then, in a February 3, 2012 memorandum, the RO concluded that the records were unavailable and further attempts to obtain them would be futile.  Id.

Thus, another request should be made to the NPRC for the Veteran's clinical and in-patient records from the Walson Army Hospital in Fort Dix, NJ, for the period from March 1 to May 31, 1968.   

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and request copies of the Veteran's clinical and in-patient records from the Walson Army Hospital in Fort Dix, New Jersey, for the period from March 1, 1968 to May 31, 1968.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After completion of the above, review the expanded record and readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


